Citation Nr: 0727188	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-31 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to March 25, 2003 
for the grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 29, 2004 
for the grant of a 40 percent rating for residuals, gunshot 
wound, right shoulder, muscle group III, with painful scar, 
moderately severe.

3.  Entitlement to an increased (compensable) rating for 
scar, residuals, gunshot wound, posterior left calf.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for cardiomyopathy.




REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issues of service connection for diabetes mellitus, 
arthritis, and cardiomyopathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied a 
disability rating greater than 50 percent for PTSD.  

2.  The veteran was notified of the February 2002 rating 
decision and did not appeal that decision.

3.  After the February 2002 rating decision, a claim for an 
increased rating for PTSD was not received before March 25, 
2003.  

4.  The veteran's PTSD did not increase in severity within 
one year before March 25, 2003.  

5.  In a February 2002 rating decision, the RO denied a 
disability rating greater than 30 percent for residuals, 
gunshot wound, right shoulder, muscle group III, with painful 
scar, moderately severe.  

6.  The veteran was notified of the February 2002 rating 
decision and did not appeal that decision.

7.  After the February 2002 rating decision, a claim for an 
increased rating for the right shoulder disorder was not 
received before July 29, 2004.  

8.  The veteran's right shoulder disorder did not increase in 
severity within one year before July 29, 2004.  

9.  The veteran's left calf gunshot wound scar does not limit 
function of any part.  

10.  The veteran's left calf gunshot wound scar is 
superficial, does not have an area of at least 144 square 
inches, is not unstable, and is not painful on examination.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying a rating 
greater than 50 percent for PTSD is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  

2.  The criteria for assignment of an effective date earlier 
than March 25, 2003 for a 100 percent rating for PTSD are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).

3.  The February 2002 rating decision denying a rating 
greater than 30 percent for residuals, gunshot wound, right 
shoulder, muscle group III, with painful scar, moderately 
severe, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2006).  

4.  The criteria for assignment of an effective date earlier 
than July 29, 2004 for a 40 percent rating for residuals, 
gunshot wound, right shoulder, muscle group III, with painful 
scar, moderately severe, are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).

5.  The criteria for an increased (compensable) rating for 
scar, residuals, gunshot wound, posterior left calf, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.118, Diagnostic Code 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective date claims

The Court of Veterans Appeals (Court) has held that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a 
claim for an increased disability rating; otherwise the 
general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible 
dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2000).

a.  Prior to March 25, 2003 for 100 percent for PTSD.  

The current appeal stems from a November 2004 rating decision 
assigning an effective date of July 29, 2004 for the current 
100 percent rating for PTSD.  That effective date was changed 
to the current effective date of March 25, 2003 in a July 
2005 rating decision and the appeal of the November 2004 
effective date decision was perfected after that.

There had been a prior final denial of a disability rating 
greater than 50 percent for PTSD in February 2002.  The 
veteran was notified of that decision and of his right to 
appeal it within one year thereof but he did not timely 
appeal it and it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2006).  

A claim was not filed between the February 2002 rating 
decision and the veteran's March 25, 2003 communication.  On 
March 25, 2003, the veteran stated that he wanted to disagree 
with VA on his claim for an increase, and he stated that his 
PTSD had worsened.  That communication was treated as a claim 
for an increased rating and its date of receipt is the 
current effective date of the 100 percent rating.  It was 
not, however, a timely notice of disagreement with the 
February 2002 rating decision.  While it expressed 
disagreement with the February 2002 decision, for it to have 
been a timely notice of disagreement, it would have had to 
have been received within a year after the notice of the 
February 2002 rating decision was sent to the veteran.  
38 C.F.R. § 20.302 (2006).  It was not.  

It is not argued that there was another claim filed between 
the February 2002 rating decision and March 2003, and no 
evidence shows that the veteran's PTSD became worse within a 
year before the March 23, 2003 effective date assigned.  It 
is argued, instead, that the veteran has been 100 percent 
disabled by PTSD for many years and so his effective date 
should be much earlier than March 2003.  Even though the 
veteran has now testified to being 100 percent disabled from 
PTSD for years, he can not obtain an effective date earlier 
than the reopened claim's application date - in this case, 
the March 2003 claim for an increased rating for PTSD.  
Consequently, the Board finds no basis upon which to assign 
an earlier effective date for the 100 percent rating for 
PTSD.  38 C.F.R. § 3.400(o)(2).

b.  Prior to July 29, 2004 for 40 percent for right shoulder 
gunshot wound.  

The current appeal stems from a November 2004 rating decision 
assigning a July 29, 2004 effective date for a 40 percent 
rating for the right shoulder gunshot wound disability.  

There was a denial of a rating higher than 30 percent for the 
right shoulder gunshot wound disability in February 2002, 
notice thereof at the time, and no appeal.  That decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
After the February 2002 rating decision, a claim for an 
increased rating for right shoulder disability was not 
received prior to July 29, 2004, and no evidence shows that 
the right shoulder disability increased in severity to the 40 
percent level within a year before the July 29, 2004 claim.  
As a result, an effective date prior to July 29, 2004 for the 
40 percent rating for right shoulder gunshot wound can not be 
assigned.  38 C.F.R. § 3.400(o)(2). 

II.  Rating for scar, residuals, gunshot wound, posterior 
left calf.

The veteran's appeal is from a June 2005 rating decision 
which denied a compensable rating for this disability.  
Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  

The currently assigned Diagnostic Code is 7805.  The 
provisions of Diagnostic Code 7805 do not assist the veteran 
with his claim for an increased rating.  They require that 
there be limitation of function of a part due to the scar.  
That limitation of function must be compensable under a 
rating code for the part affected in order for a compensable 
rating to be assigned.  The 2005 examination indicates that 
there are no adhesions or adherence of the scar to underlying 
tissue and that there is no restriction of movement of the 
knee joint, and that while the veteran reported a pulling 
sensation when his foot was dorsiflexed, no pain was 
reproduced.  Also, there was no atrophy to indicate disuse.  
See 38 C.F.R. § 4.40 (2006) (indicates that pain causing 
functional impairment must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant, and 
that a little used part can be expected to show disuse).  
Limitation of function of the left foot is not shown, due to 
the scar or not, and limitation of function of the knee due 
to the scar is not shown either.  The veteran states in March 
2005 that his left knee gives from time to time due to the 
metal high in his left calf, but this is not supported.  The 
examiner did not find that there was any limitation of 
function of the knee due to the scar.

It is not contended that any other provisions of 
38 C.F.R. § 4.118 would benefit the veteran in his appeal for 
more compensation, and after reviewing them, the Board finds 
that they would not.  Diagnostic Codes 7801 and 7802 can not 
benefit the veteran in his appeal for more compensation for 
the scar because under them, scars having areas exceeding 6 
and 144 square inches respectively are required, for a 
compensable rating.  The veteran's scar is a 2-centimeter 
linear scar according to the May 2005 examination report.  
Diagnostic Code 7803 does not assist the veteran with his 
claim for more compensation either.  The provisions of 
Diagnostic Code 7803 define an unstable scar as one where 
there is frequent loss of covering of skin over the scar and 
indicate that a 10 percent rating is warranted when there is 
an unstable scar.  The 2005 examination describes the scar as 
well healed and there is no indication that there is, for any 
reason, frequent loss of covering of skin over the scar.  
Without frequent loss of skin covering over the scar, the 
Board concludes that the requirements for a compensable 
rating under this diagnostic code are not met.  

Diagnostic Code 7804 should also be considered.  Under it, 
for a 10 percent rating, there must be a superficial scar 
which is painful on examination.  The veteran reported 
stabbing pains in his calf area on VA examination in 
September 2004.  However, what is decisive is that the scar, 
on examination, while superficial, was not tender, inflamed, 
or edematous.  Since the scar was not painful on examination, 
a compensable rating under Diagnostic Code 7804 is not 
warranted.

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Codes are applicable.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In a March 2005 letter, 
the RO provided notice concerning increased ratings for PTSD 
and the right shoulder gunshot wound disability.  Notice 
concerning how to obtain earlier effective dates for the PTSD 
and right shoulder ratings was given in May 2005.  Notice for 
the claim for the increased rating for the left calf scar was 
given in March 2005, prior to the June 2005 rating decision 
on these claims.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006), notice concerning effective dates and degrees of 
disability for all of the claims was provided in March 2006, 
and there was a subsequent adjudication of each claim in 
August 2006.  The claimant was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in the August and 
December 2005 statements of the case.  

The failure to give Dingess notice before March 2006 was not 
prejudicial.  There was an opportunity to submit evidence 
after that, followed by a subsequent adjudication on each 
issue.  The failure to give notice for the effective date 
claims before the November 2004  decision assigning effective 
dates was not prejudicial.  After adequate notice in 2005, 
there was an opportunity for evidence submission followed by 
a subsequent adjudication.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no prejudice regarding the 
timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and private medical records, and provided 
the veteran with an examination for his left calf scar in 
March 2005.  An examination for the effective date appeals 
would serve no useful purpose, in light of the operation of 
38 C.F.R. § 3.400.  VA has satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

An effective date prior to March 25, 2003 for the grant of a 
100 percent rating for PTSD is denied.

An effective date prior to July 29, 2004 for the grant of a 
40 percent rating for residuals, gunshot wound, right 
shoulder, muscle group III, with painful scar, moderately 
severe, is denied.

An increased (compensable) rating for scar, residuals, 
gunshot wound, posterior left calf, is denied.


REMAND

Diabetes mellitus 

Type 2 diabetes, also known as Type II diabetes mellitus and 
adult-onset diabetes mellitus, is presumptively service 
connectable if it is shown to a degree of 10 percent at any 
time after service discharge if a veteran was exposed to 
Agent Orange (AO) during service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.

The veteran's exact dates of service in Vietnam are not 
shown, but his DD Form 214 shows awards of the Vietnam 
Service Medal and the Vietnam Campaign Medal with device, and 
his active duty was from November 1966 to November 1968.  
Under 38 U.S.C.A. § 1116, any veteran who served in Vietnam 
between January 9, 1962 and May 7, 1975 is presumed to have 
been exposed to AO in service.  The veteran's dates of 
service in the Republic of Vietnam should be verified.

In January 2002, the veteran had a fasting blood sugar of 151 
after it was suspected that he had diabetes when he reported 
complaints of dizziness, passing out, falling around, and 
having an unsteady gait.  The assessment was new onset 
diabetes, and Glynase was prescribed.  A lab showed a serum 
glucose of 131 (65-109 is normal).  Currently, there is a 
2005 VA examination report which lists recent lab reports.  
An elevated fasting GTT is shown, and an elevated plasma 
glucose is shown.  The examiner considered those reports and 
indicated that labs indicate impaired glucose tolerance.  The 
veteran testified in 2007 that he has been controlling 
diabetes mellitus by diet.  An examination with a medical 
opinion should be obtained on the matter of whether the 
veteran has Type II diabetes mellitus.  

Arthritis

During service in August 1968, the veteran complained of low 
back pain and the assessment was possible strain.  At the 
time of a 1986 VA examination, he identified health care 
providers that he had had back treatment from since 1973.  At 
the time of the 1986 examination, there was evidence of prior 
lumbar spine surgery and of current lumbar spine arthritis.  
There were complaints of neck, shoulder, arm, and low back 
pain in October 2003, and the assessment was arthritis.  In 
light of the provisions of 38 C.F.R. § 3.159, a VA 
examination with a medical opinion as to whether it is at 
least as likely as not (a probability of at least 50 percent) 
that any of the veteran's current arthritis is related to 
service is necessary.  First, however, attempts should be 
made to obtain treatment records since 1973, so that they can 
be considered.  38 C.F.R. § 3.159.

Cardiomyopathy

The veteran has submitted a 1999 article in November 2006 
from ScienceDaily, quoting the source as the Center for 
Advancement of Health.  The title of the article is 
"Post-traumatic Stress Disorder May Result in Heart 
Disease", and it states that combat veterans with PTSD 
appear to be at higher risk for coronary artery disease.  
Under 38 C.F.R. § 3.159, an examination is necessary, since 
cardiomyopathy was diagnosed in May 2002 and there is an 
indication that his service-connected PTSD may be causing 
cardiomyopathy.  Secondary service connection can be granted 
for disability to the extent that it is chronically made 
worse/aggravated by a service-connected disability).  Allen 
v. Brown, 7 Vet. App. 439 (1995), interpreting 
38 C.F.R. § 3.310.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Verify the veteran's dates of 
service in the Republic of Vietnam, or 
verify that he did not serve in 
Vietnam.

2.  Obtain records of treatment the 
veteran has received for his lumbar 
spine since 1973.  

3.  Obtain records of treatment for 
diabetes since 2002.

4.  A VA examination for diabetes 
mellitus should be conducted.  The 
examiner should review the veteran's 
claims folder, which should be made 
available to the examiner, and render a 
medical opinion with reasons as to 
whether it is at least as likely as not 
(a probability of at least 50 percent) 
that the veteran has Type II diabetes 
mellitus.  

5.  A VA examination for arthritis 
should be conducted.  The examiner 
should review the veteran's claims 
folder, which should be made available 
to the examiner.  The examiner should 
identify all joints for which there is 
evidence of arthritis and specify the 
evidence showing arthritis.  For each 
joint for which there is evidence of 
arthritis, the examiner should provide 
a medical opinion with reasons as to 
whether it is at least as likely as not 
(a probability of at least 50 percent) 
that the veteran's current arthritis of 
that joint is related to service.  

6.  A VA examination for cardiomyopathy 
should be conducted.  The examiner 
should review the claims folder, which 
should be made available to the 
examiner.  The examiner should indicate 
whether the veteran has cardiomyopathy 
and, if he does, render an opinion with 
reasons as to whether it is at least as 
likely as not (a probability of at 
least 50 percent) that the veteran's 
current cardiomyopathy, or any part of 
the cardiomyopathy, is related to his 
PTSD.  If a portion of the 
cardiomyopathy is related to PTSD, the 
examiner should indicate what portion 
is so related.


7.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


